Exhibit PRESS RELEASE For Immediate Release Atlantic BancGroup, Inc. announces first quarter 2009 results. JACKSONVILLE BEACH, FLORIDA, May 14, 2009 Atlantic BancGroup, Inc., the parent company of Oceanside Bank, with four locations in the Jacksonville Beaches and East Jacksonville, Florida, announced today its first quarter 2009 results. Consolidated losses totaled $68,000 for the quarter ended March 31, 2009, which compares with net income of $47,000 for the same period of 2008.The first quarter of 2009 would have shown net income of $44,000; however, the FDIC took our primary correspondent bank, Silverton Bank, National Association, Atlanta, Georgia, into receivership on May 1, 2009. As part of the correspondent relationship, Oceanside Bank owned shares of Silverton Bank common stock, which is now impaired. Retroactive to March 31, 2009, Oceanside elected to write-down all the Silverton Bank common stock.This write-down of $112,000 (net of income tax benefit) caused a swing from net earnings of $44,000 to the net loss of $68,000 reported for this quarter.Management anticipates experiencing no other losses due to its relationship with Silverton Bank. The loss per basic and diluted share for the quarter ended March 31, 2009, was $0.05 compared with earnings per basic and diluted share of $0.04 for the same period in 2008.This quarter’s results showed significant improvement over the last two quarters of 2008, when consolidated losses totaled $1,772,000.Asset quality improved as internally classified loans and total nonperforming assets declined approximately 7% and 9%, respectively, from year-end 2008.Oceanside Bank remains well capitalized under current regulatory guidelines, and showed improvement with total capital to risk-weighted assets of 10.43% at March 31, 2009 (adjusted for the Silverton Bank loss) versus 10.25% at December 31, 2008. “While we cannot predict the direction of the local, state, national, and international economy and the impact they may have on our operations, the steps taken in 2008 to identify and mitigate our risks and the first quarter of 2009 improvements in our nonperforming assets are encouraging.In the first quarter of 2009, we increased our reserves to cover loan losses from 1.93% at year-end 2008 to 1.96% at March 31, 2009.Annualized first quarter net charge-offs were 0.33% as compared with 1.27% in 2008.Our net interest margin improved to 3.11% in 2009 versus 3.03% for all of 2008.We have taken steps to reduce our expenses, which should also improve our results for the remainder of 2009,” stated Chief Executive Officer Barry W.
